Citation Nr: 0906259	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for back disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, denying the 
appellant's claims for service connection for skin, back, 
neck, and right shoulder disorders, as well as PTSD.  

Pursuant to his request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in January 2008, a 
transcript of which is of record.  At such hearing, the 
appellant submitted additional documentary evidence with a 
waiver for its initial consideration by the RO.  

The issues of the appellant's entitlement to service 
connection for skin, back, right shoulder, and post-traumatic 
stress disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.




FINDING OF FACT

The appellant has degenerative joint disease of the cervical 
spine with chronic radiculopathy at C-5 and C-6, which is 
linked by examining and treating medical personnel to an in-
service injury involving the appellant's neck.  


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine with chronic 
radiculopathy at C-5 and C-6 was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a grant of 
service connection for a cervical spine disorder, the need to 
discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence, 
is obviated.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat-
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the appellant alleges combat service, but he does not contend 
that his neck disorder is of combat origin; rather he alleges 
his neck was injured in a fall from a truck while stateside.  
Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Service treatment records indicate that the appellant entered 
service without any neck disorder and that, in May 1965, he 
fell from a truck and landed on his right shoulder.  
Following the incident, medical treatment was sought, with 
examination in pertinent part showing sensory changes 
involving the cervical spine.  Referral to a specialist 
followed, whose opinion it was that no significant injury 
resulted from the fall from a truck.  X-rays of the cervical 
spine were found to identify no abnormality.  In June 1965, a 
physical profile was assigned for what was listed as 
"traumatic right cervical brachyitis."  No other specific 
abnormality of the cervical spine is shown in service and no 
arthritis of the cervical spine is demonstrated within the 
one-year period immediately after service separation in April 
1968.  

Complaints of neck pain of four or five weeks' duration were 
set forth in September 1985, following reported "horsing 
around" between the appellant and his son.  A complaint of 
posterior neck pain was made known in September 1988, with X-
rays showing degenerative changes in the low cervical area, 
without evidence of encroachment on the posterior foramina.  
A VA medical examination in March 1989 yielded a diagnosis of 
degenerative osteoarthritis of the cervical spine.  

Also on file is a statement, dated in October 2003, from a 
private treating neurosurgeon, wherein it was noted that, 
based on a review of service medical records, and the 
appellant's complaints of baseline problems with neck pain, 
that it was more likely than not that the pain now suffered 
as a result of degenerative arthritis of the cervical spine 
were residuals of the trauma suffered in the fall from a 
military vehicle.  Attached treatment notes compiled in 
September 2003 indicated that magnetic resonance imaging 
(MRI) undertaken in July 2003 revealed foraminal stenosis at 
the right C3-4, C 4-5, and C5-6 levels.  Moreover, in the 
opinion of the physician a motor vehicle accident of June 
2003 aggravated the pre-existing condition that occurred in 
military service.  

Further private medical examination was conducted by a 
separate physician in July 2003, with such physician noting 
in his August 2003 report that the appellant was involved in 
a motor vehicle accident in June 2003 and that he had 
previous neck problems involving neck pain relating to 
service-connected injuries.  Disc bulging at C5-6, as shown 
on a July 2003 MRI was attributed to the vehicular accident 
occurring in June 2003.  

The record reflects that the appellant was afforded a VA 
medical examination in January 2004, with clinical and 
radiological testing culminating in entry of a diagnosis of 
degenerative joint disease of the cervical spine with 
possible radiculopathy in the right upper extremity.  A 
subsequent electromyogram was found to be consistent with 
right C-5 and C-6 radiculopathy.  In the opinion of the 
examiner, the appellant's current neck disorder was probably 
related to the in-service fall from a truck.  

Notwithstanding the absence of significant neck-related 
findings in service or shortly thereafter, service treatment 
records do show injuries sustained in a fall from a truck as 
contended and the appellant offers a consistent and credible 
account of an in-service injury to his neck when he fell onto 
concrete from a truck in June 1965.  Moreover, the existence 
of current disability is shown in the form of degenerative 
joint disease of the cervical spine and associated 
radiculopathy and such disablement is linked by several 
medical professionals to service and the neck injury 
sustained therein.  The only contrary medical opinion is a 
private physician's statement in August 2003 that the 
veteran's disc budge at C5-6 was due to a post-service motor 
vehicle accident and even this physician attributed part of 
the veteran's cervical spine problem to in-service trauma.  
As such, it follows that the record supports a grant of 
service connection for degenerative joint disease of the 
cervical spine with radiculopathy.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine with radiculopathy is granted.  


REMAND

Notice is taken that a significant amount of pertinent 
evidence has been added to the record by the RO since entry 
of the most recent supplemental statement of the case in 
February 2005.  Remand is required for the RO's review of 
that evidence as it pertains to each of the appellate issues, 
followed by its issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2008).  

The appellant alleges that he served in combat and that he 
was deployed to Vietnam on three occasions in order to 
provide security for downed aircraft.  Such allegations, if 
proven, would render applicable the provisions of 38 U.S.C.A. 
§ 1154 and, if so, those pertaining to a presumption of in-
service herbicide exposure and presumptive service connection 
for certain disorders, including chloracne, other acneform 
disease, and porpyhria cutanea tarda.  A finding of combat 
duty would also materially affect the type of evidence needed 
to substantiate a claim for service connection for PTSD.  To 
date, the RO has considered only the question of the 
appellant's combat involvement in the context of his claim 
for PTSD, and further review is deemed necessary both as to 
the appellant's engagement in combat with the enemy and proof 
of his Vietnam service in the context of all the issues 
herein on appeal.  

The appellant also alleges combat involvement and describes 
several instances thereof, including his killing of an enemy 
soldier and being subject to gunfire and rocket or mortar 
attacks from the enemy.  It, too, is noted that a Department 
of Defense (DD) Form 215, Correction to the DD Form 214, 
Certificate of Release or Discharge from Active Duty, 
indicates receipt of an Air Force Outstanding Unit Award with 
Valor.  Such an award, if given on the basis of valor in 
actions against the enemy, may be utilized to confirm combat 
involvement and the existence of a stressor leading to the 
onset of PTSD.  Information now of record does not now 
include the written commendation or the recommendation of a 
commanding officer for that award, and, as such, it is not 
now possible to ascertain why the unit was commended for 
valor.  

The appellant likewise provides statements from the former 
operations officer of the 432nd Police Squadron, Udorn Royal 
Thai Air Force Base, indicating that the appellant had been 
dispatched to Vietnam to provide security for downed Udorn 
aircraft and, to a large degree, confirming the type of 
incidents described by the veteran and, based on the 
information provided by the appellant, that it was more 
likely than not that the appellant's account of the incident 
in which he shot a North Vietnamese soldier with a Thai 
shotgun was close to fact.  

As for combat participation, receiving enemy fire may 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  A determination that a service person 
engaged in combat with the enemy may be supported by any 
evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the appellant's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  If, however, it is 
determined that the veteran did not engage in combat, then 
his lay testimony, by itself, is insufficient to establish 
the alleged stressor(s).  Instead the record must contain 
service records or other independent credible evidence to 
corroborate the veteran's account of in-service stressors.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).

The assistance of VA in verifying the appellant's stressors, 
based either on combat or non-combat service is requested, 
which to date has not been attempted by the RO.  Remand is 
required to furnish that assistance, to include contact with 
the U.S. Army and Joint Services Records Research Center 
(USAJSRRC) in order to provide corroboration as to the 
appellant's claimed stressors and combat service, and to 
establish linkage between verified stressors and the 
appellant's PTSD.  

Review of the record likewise indicates that the appellant 
was at one point being seen on a regular basis by a Vet 
Center counselor with respect to his PTSD.  Records relating 
to such counseling are not now of record and efforts are 
needed to obtain such records for inclusion in the 
appellant's claims folder.  In addition, the appellant 
indicates that pertinent treatment records compiled at the 
VA's medical clinic in Lafayette, Louisiana, as to all of his 
claimed disorders are not now within his claims folder and he 
seeks the VA's assistance in obtaining same for the VA's 
review.  38 C.F.R. § 3.159(c)(2) (2008).

Further medical input is also deemed to be in order regarding 
the appellant's claims for service connection for skin, back, 
and right shoulder disorders.  Service treatment records 
denote the existence of tinea cruris and contact dermatitis 
at service entrance and treatment in service for a groin 
rash.  Such records likewise reveal that the appellant 
suffered a broken right clavicle prior to service playing 
football and, contrary to the appellant's allegation, no 
clavicular fracture is shown in service in connection with 
his June 1965 fall from a truck or at any other time.  While 
right shoulder complaints were made known following the June 
1965 fall, further medical input is found to be desirable as 
to the question of in-service aggravation of the pre-existing 
right shoulder disorder.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008). 

Likewise, the appellant's spouse testifies that the 
appellant's skin problems of the hands and crotch were first 
observed by her in 1971, which was at the time she first met 
him, and there is a showing of variously diagnosed skin 
disorders, including dermatophytosis, rash, and 
xerodermatitis, during post-service years.  Whether any skin 
disorder represents chloracne or other acneform disorder 
related to any presumed herbicide exposure in Vietnam is 
unknown and medical opinion as to the service incurrence or 
aggravation of a skin disorder is desired.  38 U.S.C.A. 
§§ 1110, 1153, 5103A(d) (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.303, 3.306 (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) regarding the claimed 
onset during or nexus to service.

As for the appellant's claimed back disorder, there is 
medical opinion evidence both for and against such claim, 
although there is some question as to whether the existence 
and effect of all service and post-service injuries to the 
low back were considered by the physicians offering opinions 
for and against.  The record reflects the occurrence of a 
post-service, industrial injury involving the low back in 
1977, with surgical correction occurring in or about 1982, in 
addition to one or more subsequent injuries in a separate, 
slip and fall incident and in a motor vehicle accident 
occurring in June 2003.  Further medical input as to the 
relationship between current low back disability and the 
appellant's period of service is deemed advisable.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.



Accordingly, this case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claims for service 
connection for a skin disorder to include 
as due to herbicide exposure, and for low 
back and right shoulder disorders and 
PTSD.  He should also be provided notice 
as to the assignment of disability 
ratings and effective dates, pursuant to 
the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He 
should again be advised of his right to 
request assistance from VA in obtaining 
the needed evidence and information to 
substantiate his claims for VA 
compensation.  

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain from the service department, 
National Personnel Records Center, or 
other applicable source, the narrative 
portion accompanying the Unites States 
Air Force Unit Commendation with Valor 
and the recommendation on which such 
award was based.  Once obtained, such 
information should be associated with the 
claims folder.  

3.  Obtain all records of VA treatment, 
including those compiled at the VA Clinic 
in Lafayette, Louisiana, which are not 
already on file, for inclusion in the 
claims folder.  In addition, all records 
of treatment, inclusive of counseling 
notes, from any Vet Center where the 
appellant has been evaluated and/or 
treated should be obtained and made a 
part of his claims folder.  

4.  The appellant and his representative 
should also be contacted in writing by 
separate letter and afforded one last 
opportunity to provide any additional 
information regarding the who, what, 
when, where, and how as to (a) each of 
his claimed in-service engagements in 
combat with the enemy and (b) those 
claimed in-service stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

5.  Thereafter, and regardless of whether 
or not the appellant responds to the 
request set forth in preceding paragraph 
Number 4, the AMC/RO should enter a 
formal determination, following any 
development deemed necessary, as to 
whether the appellant engaged in combat 
with the enemy during his period of 
active duty, based on all of the evidence 
of record.  This determination should be 
deferred or reconsidered, as needed, in 
the event that further development as 
sought below uncovers additional, 
pertinent facts.  Once a determination is 
entered, notice to the appellant of the 
decision made and affording him a 
reasonable period to respond should 
follow.

6.  Thereafter, the AMC/RO should prepare 
a written summary of all the stressors 
claimed by the appellant to have led to 
the onset of his PTSD using any and all 
information regarding his claimed 
stressor(s).  This summary, along with a 
copy of the Department of Defense Form 
214, his service personnel records, and 
all associated documents must then be 
sent to USAJSRRC, with a request that 
attempts be made to corroborate the 
alleged stressor(s).  If additional 
information from the appellant is found 
by the USAJSRRC to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
appellant.  If he does not then respond, 
no further input from the USAJSRRC need 
be sought.

7.  Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

8.  If and only if the RO/AMC verifies 
combat duty or the appellant's 
involvement in one or more of the claimed 
in-service stressors, the appellant 
should be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to any verified 
in-service stressor.  The RO/AMC should 
inform the psychiatrist of the verified 
in-service stressor(s) and forward the 
claims folder to that psychiatrist for 
his/her review.  The psychiatric examiner 
should then undertake a review of the 
appellant's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any tests 
deemed as necessary.



The examiner should then offer an opinion 
addressing the following questions:

a)  Does the appellant meet the 
diagnostic criteria for PTSD, 
as defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?

b)  If the answer to (a) is in 
the affirmative, is it at least 
as likely as not (50 percent or 
greater degree of probability) 
that the appellant's PTSD is 
causally linked to any verified 
in- service stressor(s)?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

9.  The appellant should also be afforded 
VA orthopedic and skin examinations for 
the purpose of identifying the nature and 
etiology of his claimed low back, right 
shoulder, and skin disorders.  The claims 
folder should be provided to the examiner 
for use in the study of this case and 
his/her report should indicate whether 
the claims folder was in fact made 
available and reviewed.

The orthopedic examiner is requested to 
provide a medical opinion, with a 
supporting rationale, as to the 
following:

a)  With consideration of a 
right clavicle fracture prior 
to service (noted on pre-
enlistment examination) and an 
in-service injury to the same 
shoulder, as well as all of the 
other relevant medical evidence 
of record, is it at least as 
likely as not (50 percent or 
greater degree of probability) 
that any right shoulder 
disorder that may have pre-
existed service was chronically 
worsened during service beyond 
its normal progression by 
virtue of a re-injury of the 
right shoulder in a fall from a 
truck in June 1965?  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any right 
shoulder disability that is 
currently present began during 
service or is causally linked 
to any incident of service, to 
include trauma.  

b)  Is it at least as likely as 
not (50 percent or greater 
degree of probability) that the 
Veteran's low back disorder had 
its onset during service from 
June 1964 to April 1968 or is 
otherwise related to any in-
service event, including the 
fall from a truck in June 1965.  
A full discussion of the 
impact, if any, of multiple 
post-service injuries involving 
the low back should be 
included.  

The skin examiner is asked to provide an 
opinion, with supporting rationale, as to 
the following:

a)  Does the appellant have 
chloracne or other acneform 
disease consistent with 
chloracne, or porphyria cutanea 
tarda?  

b)  Is it at least as likely as 
not that the tinea cruris and 
contact dermatitis, which pre-
existed service, underwent a 
chronic worsening during 
service beyond its normal 
progression?  

c)  Is it at least as likely as 
not that any current skin 
disorder of the appellant had 
its onset during his military 
service from June 1964 to April 
1968 or is otherwise related to 
any in-service event?  

Each examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

10.  Lastly, the AMC/RO should 
readjudicate each of the remaining 
appellate issues on a de novo basis, 
considering all of the pertinent 
evidence, including that submitted since 
entry of the most recent supplemental 
statement of the case in February 2005, 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


